                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 JEFF BINKLEY,                                  )       CASE NO. 1:19-cv-0864
                                                )
                           PLAINTIFF,           )       JUDGE SARA LIOI
                                                )
 vs.                                            )       AMENDED MEMORANDUM
                                                )       OPINION AND ORDER
 ANDREW W. SAUL, Commissioner of                )
 Social Security,                               )
                                                )
                           DEFENDANT.           )


        Before the Court is the joint stipulation of the parties (Doc. No. 20), supported by

documentation, for an award to plaintiff under the Equal Access to Justice Act, 28 U.S.C. § 2412

(“EAJA”), of $2,887.46 in attorney’s fees and $0.00 in costs. For the reasons set forth herein, the

stipulation is approved.

                                        I. BACKGROUND

       On April 18, 2019, plaintiff filed this action seeking judicial review of defendant’s denial

of his application for Supplemental Security Income. On November 8, 2019, on the parties’ joint

stipulation, the case was remanded to the Commissioner pursuant to Sentence Four of Section 205

of the Social Security Act, 42 U.S.C. § 405(g), with instructions to the Appeals Council to instruct

the Administrative Law Judge to reweigh the opinions of record, offer the claimant a new hearing,

take further action to complete the administrative record, and issue a new decision. (Doc. Nos. 18,

19.)
                                              II. DISCUSSION

        The EAJA requires the government to pay a prevailing plaintiff’s attorney fees and costs

“unless the court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see Howard v. Barnhart,

376 F.3d 551, 554 (6th Cir. 2004). There is no dispute here that the government’s position was not

substantially justified and that plaintiff is the “prevailing party” under the EAJA. See Hammock v.

Comm’r of Soc. Sec., No. 1:12-CV-250, 2015 WL 7292750, at *1 (S.D. Ohio Oct. 26, 2015), report

and recommendation adopted sub nom Hammock v. Acting Comm’r of Soc. Sec., No. 1:12-CV-

250, 2015 WL 7276087 (S.D. Ohio Nov. 18, 2015) (“A plaintiff who wins a remand of her social

security appeal in this Court is a ‘prevailing party[.]’”).

        Although the parties have stipulated to the amount of an award, the Court must still

examine it for reasonableness. 28 U.S.C. § 2412(d)(2)(A) (“fees and other expenses” includes,

inter alia, “reasonable attorney fees”). The EAJA provides that the amount of an attorney fee

award shall be based upon prevailing market rates, but shall not exceed $125 per hour, unless the

Court determines that the cost of living or special factors justifies a higher fee. 28 U.S.C. §

2412(d)(2)(A)(ii).

        Documentation submitted by plaintiff’s counsel shows 14.75 hours of legal services

performed between March 22, 2019 and November 12, 2019, including the typical legal services

of reviewing the administrative record, reviewing medical records, telephone calls, briefing,

reviewing court orders, and the like. 1 The Court finds both the amount and the nature of these legal

services to be reasonable.


1
 The hours do not include time spent reviewing electronically filed documents, notices, and documents related to the
processing of the complaint. (Doc. No. 20-2 at 578 [all page numbers are the Page ID# applied by CMECF].)

                                                         2
       Plaintiff’s counsel indicates a billing rate of $195.76/hour. That rate would be an upward

departure from the $125.00 statutory cap. It is common, although not required, to adjust the

statutory hourly rate to account for cost of living increases since 1996, the time when that rate was

last capped. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 n. 4, 122 S. Ct. 1817, 152 L. Ed. 2d 996

(2002) (“A higher fee may be awarded if ‘the court determines that an increase in the cost of living

… justifies a higher fee.”) (quoting 28 U.S.C. § 2412(d)(2)(A)(ii)); see also Hutchinson v. Colvin,

No. 1:15-cv-1144, 2016 WL 6777804, at *2 (N.D. Ohio Nov. 16, 2016) (examining the

appropriateness of a cost of living increase).

       The measure of inflation in this geographic region is the Midwest Urban Consumer Price

Index (“CPI-U”), which is available on the website of the Bureau of Labor Statistics

(http://www.bls.gov). Crenshaw v. Comm’r of Soc. Sec., No. 1:13CV1845, 2014 WL 4388154, at

*3 (N.D. Ohio Sept. 5, 2014) (collecting cases). The average CPI-U for the period in which

plaintiff’s counsel provided services in this case (that is, through October 2019) is 237.573.

Dividing this number by 151.7 (the CPI for March 1996) results in a cost of living calculation of

1.566 (i.e., 237.573 ÷ 151.7 = 1.566). Multiplying $125 by 1.566 results in an adjusted hourly rate

of $195.76.

       In light of these facts and calculations, the Court finds that the $2,887.46 stipulated award

is both reasonable and adequately reflective of “the prevailing market rates for the kind and quality

of services furnished[.]” 28 U.S.C. § 2412(d)(2)(A). As the parties recognize in their stipulation,

this award will be in full satisfaction of any and all of plaintiff’s claims for fees, costs, and

expenses, and is subject to setoff to satisfy any pre-existing debt owed by plaintiff to the United

States. See Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 177 L. Ed. 2d 91 (2010).



                                                 3
       Defendant is directed to determine whether plaintiff owes any pre-existing debt to the

United States. If plaintiff does not owe a pre-existing debt to the United States, defendant shall

direct that the award of $2,887.46 in attorney’s fees be made payable to plaintiff’s attorney. (See

Doc. No. 20-1.)

                                      III. CONCLUSION

       For the reasons set forth herein, the Court grants the parties’ stipulation (Doc. No. 20) for

an award to plaintiff pursuant to 28 U.S.C. § 2412 in the amount of $2,887.46 in attorney’s fees

and $0.00 in costs, and this amount shall be paid in accordance with the procedure outlined above.



       IT IS SO ORDERED.

 Dated: December 23, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 4
